Per Curiam.

The covenants in this case are clearly dependent. The one thousand dollars, being in part of the consideration for the deed,- and to be paid on the same day the deed was to be delivered, the fair intent and good sense of the contract is, that the money is not to be paid until the deed is ready for delivery. The de*209ciarafion, therefore, is defective in not averring a tender of the deed by the plaintiff, We are of opinion that the defendant is entitled to judgment ; but the plaintiff may amend his declaration on payment Of the .eosts.
Jugdment for the defendant.